Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 29, 2013, by and among Celator Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the several investors signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).

This Agreement is made in connection with the Securities Purchase Agreement
dated as of the date hereof among the Company and certain Purchasers (the
“Purchase Agreement”) and Subscription Agreements dated as of the date hereof
between the Company, on the one hand, and certain Purchasers, on the other hand
(each, a “Subscription Agreement,” and collectively, the “Subscription
Agreements”). On the date hereof, the Company is issuing and selling the Shares
(as defined below) and the Warrants (as defined below) pursuant to the Purchase
Agreement and the Subscription Agreements.

On August 28, 2012, September 28, 2012 and November 19, 2012, the Company issued
and sold shares of Common Stock pursuant to Subscription Agreements dated as of
such dates between the Company, on the one hand, and certain Purchasers, on the
other hand (each, a “Prior Subscription Agreement,” and collectively, the “Prior
Subscription Agreements”). On the date hereof, the Company is issuing to the
Purchasers who are parties to the Prior Subscription Agreements additional
shares of Common Stock and the Additional Warrants (as defined below) in
connection with the consummation of the closing under the Purchase Agreement and
the Subscription Agreements and in satisfaction of the Company’s obligations
pursuant to the terms of the transactions contemplated by the Prior Subscription
Agreements.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement or the Subscription Agreements shall have the
respective meanings given such terms in the Purchase Agreement or the
Subscription Agreements, as the case may be. As used in this Agreement, the
following terms shall have the following meanings:

“Additional Warrants” means the Warrants issued in satisfaction of the Company’s
obligations pursuant to the terms of the transactions contemplated by the Prior
Subscription Agreements in connection with the closing under the Purchase
Agreement and the Subscription Agreements.

“Advice” shall have the meaning set forth in Section 6(e).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Agreement” shall have the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Applicable Securities” means all Registrable Securities in the Holders’
possession, disregarding any Registrable Securities excluded from the
registration pursuant to Section 2(a).

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in the Purchase Agreement and the
Subscription Agreements.

“Closing Date” means the date on which the Closing occurs.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

“Company” shall have the meaning set forth in the Preamble.

“Effective Date” means the date that the applicable Registration Statement filed
pursuant to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means the 90th calendar day following the Filing
Deadline; provided, however, that in the event that the Commission reviews such
Registration Statement and has written comments with respect thereto, such
deadline shall be extended to the 120th calendar day following the Filing
Deadline and provided, further, however, that if the Effectiveness Deadline
falls on a Saturday, Sunday or other day that the Commission is closed for
business, the Effectiveness Deadline shall be extended to the next Business Day
on which the Commission is open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Event” shall have the meaning set forth in Section 2(c).

“Event Date” shall have the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, with respect to the Registration Statement required to
be filed pursuant to Section 2(a), the 90th calendar day following the Closing
Date and, provided, however, that if the Filing Deadline falls on a Saturday,
Sunday or other day that the Commission is closed for business, the Filing
Deadline shall be extended to the next Business Day on which the Commission is
open for business.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

2



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Initial Registration Statement” shall have the meaning set forth in
Section 2(a).

“Losses” shall have the meaning set forth in Section 5(a).

“Nasdaq” means the Nasdaq Stock Market.

“New Registration Statement” shall have the meaning set forth in Section 2(a).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.

“Prior Subscription Agreement(s)” shall have the meaning set forth in the
Recitals.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” shall have the meaning set forth in the Recitals.

“Purchaser(s)” shall have the meaning set forth in the Preamble.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act and pursuant to Rule 415, and the declaration or
ordering of effectiveness of such Registration Statement or document.

 

3



--------------------------------------------------------------------------------

“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing; provided, that the Holder has completed and delivered to the Company
a Selling Stockholder Questionnaire; and provided, further, that a Holder’s
security shall cease to be Registrable Securities upon the earliest to occur of
the following: (A) sale pursuant to a Registration Statement or Rule 144 under
the Securities Act (in which case, only such security sold shall cease to be a
Registrable Security); or (B) at such time that the Holder can sell such
securities under Rule 144 (1) without limitations as to volume of sales, method
of sale requirements or notice requirements and (2) without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144(c)(1).

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, each New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Remainder Registration Statement” shall have the meaning set forth in
Section 2(a).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement and the Subscription Agreements.

 

4



--------------------------------------------------------------------------------

“Subscription Agreement(s)” shall have the meaning set forth in the Recitals.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

“Trading Market” means whichever of the following on which the Common Stock is
listed or quoted for trading on the date in question: the New York Stock
Exchange, the NYSE MKT, Nasdaq, or the OTC Bulletin Board.

“Transaction Documents” means the Purchase Agreement, the Subscription
Agreements or the Prior Agreements, as applicable, the Warrants or the
Additional Warrants, as applicable, and this Agreement.

“Warrants” means the Warrants issued pursuant to the Purchase Agreement and the
Subscription Agreements.

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants or the Additional Warrants, as applicable.

2. Registration.

(a) In connection with the consummation of the Closing, on or prior to the
Filing Deadline, the Company shall use its reasonable best efforts to prepare
and file with the Commission a “Shelf” Registration Statement covering the
resale of all of the Registrable Securities not already covered by an existing
and effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415 or if Rule 415 is not available for offers and sales
of the Registrable Securities by such other means of distribution of Registrable
Securities as the Holders may reasonably specify and that is permitted under the
Securities Act (such Registration Statement, the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-1 or on
another appropriate form in accordance herewith, and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” section
attached hereto as Annex A (which may be modified to respond to comments, if
any, provided by the Commission). Notwithstanding the registration obligations
set forth in this subsection (a) and subsections (b) and (c) of this Section 2,
in the event that, with respect to any particular registration, the Commission
informs the Company that all of the Registrable Securities cannot, as a result
of the application of Rule 415, be registered for resale as a secondary offering
on a single registration statement, the Company agrees promptly to (i) inform
each of the Holders thereof and use its reasonable best efforts to file
amendments to the Initial Registration Statement as required by the Commission
and/or (ii) withdraw such Initial Registration Statement and file a

 

5



--------------------------------------------------------------------------------

new registration statement (a “New Registration Statement”), in either case
covering the maximum number of Registrable Securities permitted to be registered
by the Commission, on Form S-1 or such other form available to register for
resale the Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment or New Registration Statement, the Company
shall be obligated to use its reasonable best efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance; provided, further, that the Company shall not,
in connection with such amendment or New Registration Statement, agree to name
any Holder as an “underwriter” in such amendment or New Registration Statement
without the prior written consent of such Holder. Notwithstanding any other
provision of this Agreement and subject to the payment of liquidated damages in
Section 2(c), if any SEC Guidance sets forth a limitation of the number of
Registrable Securities permitted to be registered on a particular Registration
Statement as a secondary offering (and notwithstanding that the Company used
diligent efforts to advocate with the Commission for the registration of all or
a greater number of Registrable Securities), unless otherwise directed in
writing by a Holder as to its Registrable Securities, the number of Registrable
Securities to be registered on such Registration Statement will first be reduced
by Registrable Securities not acquired pursuant to the Purchase Agreement and
the Subscription Agreements (whether pursuant to registration rights or
otherwise), second by Registrable Securities represented by holders of Warrant
Shares (applied, in the case that some Warrant Shares may be registered, to the
Holders on a pro rata basis based on the total number of unregistered Warrant
Shares held by such Holders) and third by Registrable Securities represented by
Shares (applied, in the case that some Shares may be registered, to the Holders
on a pro rata basis based on the total number of unregistered Shares held by
such Holders, subject to a determination by the Commission that certain Holders
must be reduced first based on the number of Shares held by such Holders). In
the event the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (i) or (ii) above, the
Company will use its reasonable best efforts to file with the Commission, as
promptly as allowed by Commission or SEC Guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
Form S-1 or such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or any New Registration Statement (a “Remainder
Registration Statement”).

(b) The Company shall use its reasonable best efforts to cause each Registration
Statement to be declared effective by the Commission as soon as practicable and,
with respect to the Initial Registration Statement or a New Registration
Statement, as applicable, no later than the Effectiveness Deadline (including
filing with the Commission a request for acceleration of effectiveness in
accordance with Rule 461 promulgated under the Securities Act within three
Business Days after the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be “reviewed,” or not be subject to further review and the effectiveness of
such Registration Statement may be accelerated) and shall use its reasonable
best efforts to keep each Registration Statement continuously effective under
the Securities Act until the earlier of (i) such time as all of the Registrable
Securities covered by such Registration Statement have been publicly sold by the
Holders, or (ii) the date that all Registrable Securities covered by such
Registration Statement may be sold (A) without limitations as to volume of
sales, method of sale requirements or notice requirements pursuant to Rule 144
and (B) without the requirement for the Company to be in

 

6



--------------------------------------------------------------------------------

compliance with the current public information requirement under Rule 144(c)(1),
as determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders (the “Effectiveness Period”). The Company shall telephonically
request effectiveness of a Registration Statement as of 5:00 pm Eastern Time on
the Effective Date. The Company shall promptly notify the Holders via facsimile
or e-mail of the effectiveness of a Registration Statement on the same Trading
Day that the Company telephonically confirms effectiveness with the Commission,
which shall be the date requested for effectiveness of a Registration Statement.
The Company shall, by 9:30 am Eastern Time on the Trading Day after the
effective date of such Registration Statement, file a 424(b) prospectus with the
Commission.

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the applicable Filing Deadline, (ii) the Initial Registration
Statement (or a New Registration Statement, as applicable) is not declared
effective by the Commission (or otherwise does not become effective) for any
reason, including in the event the Commission informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415,
be registered for resale as a secondary offering on a single registration
statement, on or prior to its Effectiveness Deadline, or (iii) after its
Effective Date, such Registration Statement ceases for any reason (including by
reason of a stop order or other suspension of the effectiveness of such
Registration Statement) to remain continuously effective as to all Registrable
Securities for which it is required to be effective, and, as a result, the
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities for an aggregate of more than 20 consecutive calendar
days or 40 calendar days (which need not be consecutive) (any such failure or
breach in clauses (i) through (iii) above being referred to as an “Event,” and,
for purposes of clauses (i) through (iii), the date on which such Event occurs
being referred to as the “Event Date”), then in addition to any other rights
available to the Holders hereunder or under applicable law on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Holder an amount in cash equal to 1.0% of the aggregate purchase price
paid by such Holder for the Applicable Securities required to be included in
such Registration Statement, provided that the amount of such liquidated damages
paid to each Holder may not exceed more than 25% of the aggregate purchase price
paid by such Holder for such Applicable Securities. Such payments shall be made
to each Holder in cash. The liquidated damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event. Notwithstanding the foregoing, if two or more Events are
occurring simultaneously, the Company shall only be liable for liquidated
damages under this Section 2(c) as if one Event is occurring. In the event that
the Company registers some but not all of the Applicable Securities, the 1.0% of
liquidated damages referred to above for any monthly period shall be reduced to
equal the percentage determined by multiplying 1.0% by a fraction, the numerator
of which shall be the number of Applicable Securities for which there is not an
effective Registration Statement at such time and the denominator of which shall
be the number of Applicable Securities at such time. The Effectiveness Deadline
for a Registration Statement shall be extended without default or liquidated
damages hereunder in the event that the Company’s failure to obtain the
effectiveness of such Registration Statement on a timely basis results from the
failure of a Purchaser to timely provide the Company with information reasonably
requested by the Company and necessary to complete such Registration Statement
in accordance with the requirements of the Securities Act (in which event the
Effectiveness Deadline would only be

 

7



--------------------------------------------------------------------------------

extended with respect to Registrable Securities held by any such Purchaser who
failed to timely provide the Company with information reasonably requested by
the Company and necessary to complete such Registration Statement in accordance
with the requirements of the Securities Act).

(d) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B (a “Selling Stockholder
Questionnaire”) no later than ten Trading Days prior to the Filing Date. Each
Holder further agrees that it shall not be entitled to be named as a selling
securityholder in a Registration Statement or use the Prospectus for offers and
resales of Registrable Securities at any time, unless such Holder has returned
to the Company a completed and signed Selling Stockholder Questionnaire. If a
Holder of Registrable Securities returns a Selling Stockholder Questionnaire
after the deadline specified in the previous sentence, the Company shall use its
reasonable best efforts to take such actions as are required to name such Holder
as a selling security holder in a Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in such Registration Statement the Registrable Securities identified
in such late Selling Stockholder Questionnaire. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire will be
used by the Company in the preparation of such Registration Statement and hereby
consents to the inclusion of such information in such Registration Statement.

3. Registration Procedures

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than (x) five Trading Days prior to the filing of a Registration
Statement and (y) three Trading Days prior to the filing of any related
Prospectus or any amendment or supplement thereto (except for amendments or
supplements that contain Annual Reports on Form 10-K, and Quarterly Reports on
Form 10-Q and Current Reports on Form 8-K and any similar or successor reports),
the Company shall furnish to each Holder which, either alone or together with
such Holder’s Affiliates, holds at least 1,170,000 Registrable Securities (such
number to be proportionately adjusted for any stock dividends, stock splits,
reverse stock splits or other similar transactions with respect to such
Registrable Securities) copies of such Registration Statement, Prospectus or
amendment or supplement thereto, as proposed to be filed.

(b) (i) Prepare and file with the Commission such amendments (including post
effective amendments) and supplements to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonable possible,
provide the true and complete copies of all correspondence from and to the
Commission relating to such Registration Statement that pertains to the Holders
as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the

 

8



--------------------------------------------------------------------------------

disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided,
however, that each Purchaser shall be responsible for the delivery of the
Prospectus to the Persons to whom such Purchaser sells any of the Shares or the
Warrant Shares (including in accordance with Rule 172 under the Securities Act),
and each Purchaser agrees to dispose of Registrable Securities in compliance
with the “Plan of Distribution” described in such Registration Statement and
otherwise in compliance with applicable federal and state securities laws;
provided, further, that the Company shall promptly inform the Purchasers in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 3(b)) by reason of the
Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous
report under the Exchange Act, the Company shall include such report into such
Registration Statement by amendment or supplement, and shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report which created the requirement for the Company to amend or
supplement such Registration Statement was filed.

(c) Notify the Holders (which notice shall, pursuant to clauses (i) through
(iii) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
possible (and not less than one Trading Day prior to such filing, in the case of
(i) and (ii) below, not more than one Trading Day after such issuance or receipt
and in the case of (iii) below, not less than three Trading Days prior to the
financial statements in any Registration Statement becoming ineligible for
inclusion therein) (i) of the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (ii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (iii) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading.

(d) Use reasonable best efforts to avoid the issuance of, or, if issued, obtain
the withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as reasonably practicable.

 

9



--------------------------------------------------------------------------------

(e) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

(f) Prior to any resale of Registrable Securities by a Holder, use its
reasonable best efforts to register or qualify, unless an exemption from
registration and qualification applies, the Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Holder reasonably requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or to take any action that would subject the
Company to general service of process in any jurisdiction where it is not then
so subject or subject the Company to any material tax in any such jurisdiction
where it is not then so subject.

(g) If requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statements, which certificates shall be free, to the extent permitted by the
Purchase Agreement and the Subscription Agreements, and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request.

(h) Following the occurrence of any event contemplated by Section 3(c), as
promptly as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading. If the Company
notifies the Holders in accordance with clauses (i) through (iii) of
Section 3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus. The Company will use its reasonable best efforts to ensure that
the use of the Prospectus may be resumed as promptly as is practicable. The
Company shall be entitled to exercise its right under this Section 3(h) to
suspend the availability of a Registration Statement and Prospectus, subject to
the payment of partial liquidated damages otherwise required pursuant to
Section 2(c), for a period not to exceed thirty (30) calendar days (which need
not be consecutive days) in any twelve (12) month period.

 

10



--------------------------------------------------------------------------------

(i) In order to enable the Holders to sell Shares or Warrant Shares under Rule
144, until such time that the Holder can sell under Rule 144 (A) without
limitations as to volume of sales, method of sale requirements or notice
requirements and (B) without the requirement for the Company to be in compliance
with the current public information requirement under Rule 144(c)(1), timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to Section 13(a) or 15(d) of the Exchange Act. During such
period, if the Company is not required to file reports pursuant to Section 13(a)
or 15(d) of the Exchange Act, it will prepare and furnish to the Holders and
make publicly available in accordance with Rule 144(c) promulgated under the
Securities Act annual and quarterly financial statements, together with a
discussion and analysis of such financial statements in form and substance
substantially similar to those that would otherwise be required to be included
in reports required by Section 13(a) or 15(d) of the Exchange Act, as well as
any other information required thereby, in the time period that such filings
would have been required to have been made under the Exchange Act. The Company
further covenants that it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Person to sell Shares and Warrant Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including compliance with the provisions
of the Purchase Agreement and the Subscription Agreements relating to the
transfer of the Shares and Warrant Shares. If the Company shall not timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) any report required to be filed by the Company after the date hereof
pursuant to Section 13(a) or 15(d) of the Exchange Act, which failure to file
shall continue for five Trading Days following the deadline therefor, and, as a
result, the Holders are not able to sell any Shares or Warrant Shares under Rule
144 (such failure being referred to as a “Reporting Event,” the date on which
such Reporting Event is deemed to occur being referred to as the “Reporting
Event Date” and the Shares and Warrant Shares that are not able to be sold under
Rule 144 as a result of the Reporting Event being referred to as the “Applicable
144 Securities”), then in addition to any other rights available to the Holders
hereunder or under applicable law, on each monthly anniversary of each such
Reporting Event Date (if the applicable Reporting Event shall not have been
cured by such date) until the Reporting Event is cured, the Company shall pay to
each Holder an amount in cash equal to 1.0% of the aggregate purchase price paid
by such Holder for the Applicable 144 Securities, provided that the amount of
such liquidated damages paid to each Holder may not exceed more than 25% of the
aggregate purchase price paid by such Holder for such Applicable 144 Securities.
Such payments shall be made to each Holder in cash. The liquidated damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of a Reporting Event and shall accrue from
the actual Reporting Event Date through the date that the applicable Reporting
Event is cured, subject to the 25% maximum stated above. Notwithstanding the
foregoing, if two or more Reporting Events are occurring simultaneously, the
Company shall only be liable for liquidated damages under this Section 2(c) as
if one Reporting Event is occurring.

The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof and as to any FINRA affiliations
and, if required by the Commission, of any natural persons who have the power to
vote or dispose of the Common Stock. During any periods that the Company is
unable to meet its obligations hereunder with respect to the registration of
Registrable Securities solely because any Holder fails to furnish

 

11



--------------------------------------------------------------------------------

such information within three Trading Days of the Company’s request, any
liquidated damages that are accruing at such time as to such Holder only shall
be tolled and any Event that may otherwise occur solely because of such delay
shall be suspended as to such Holder only, until such information is delivered
to the Company.

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions for any Holder),
and reasonable fees and disbursements of a single special counsel for the
Holders not to exceed $15,000 shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with any
Trading Market on which the Common Stock is then listed for trading, and (B) in
compliance with applicable state securities or Blue Sky laws (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities, and
determination of the eligibility of the Registrable Securities for investment
under the laws of such jurisdictions as requested by the Holders)),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in a Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of any Holder or any legal
fees or other costs of the Holders.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, shareholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
shareholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or in any preliminary prospectus, or
arising out of or relating to any omission or alleged

 

12



--------------------------------------------------------------------------------

omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act, any state securities law, any Blue Sky laws of any
jurisdiction in which Registrable Securities are offered or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or any violation of this
Agreement, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in such Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (it being
understood that each Holder has approved Annex A hereto for this purpose),
(B) in the case of an occurrence of an event of the type specified in
Section 3(c)(i) through (iii), the use by a Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated and defined in Section 6(e), or (C) to the extent that
any such Losses arise out of the Holder’s (or any other indemnified Person’s)
failure to send or give a copy of the Prospectus or supplement (as then amended
or supplemented), if required, pursuant to Rule 172 under the Securities Act (or
any successor rule) to the Persons asserting an untrue statement or alleged
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of Registrable Securities to
such Person if such statement or omission was corrected in such Prospectus or
supplement. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party and shall survive the transfer of
the Registrable Securities by the Holders.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or
based solely upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent, but only to the extent that, such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein,
(ii) to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
approved by such Holder expressly for use in the Registration Statements (it
being understood

 

13



--------------------------------------------------------------------------------

that the Holder has approved Annex A hereto for this purpose), such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in Section 3(c)(i)
through (iii), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(e). In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for the Indemnified Party. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within 10 Trading Days of written notice thereof to the Indemnifying
Party; provided, that the Indemnified Party shall promptly

 

14



--------------------------------------------------------------------------------

reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder and such
settlement does not require the Indemnified Party to pay any amount or take any
action in connection therewith. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 5, except to the extent that the
Indemnifying Party is prejudiced in its ability to defend such action.

Such indemnity shall survive the transfer of Registrable Securities by the
Holder pursuant to Section 6(i).

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 5 was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement and the Subscription
Agreements.

 

15



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) No Other Registration Rights. Except as contemplated by Section 6(i), the
Company shall not enter into any agreement with any holder or prospective holder
of any securities of the Company that would grant such holder rights to demand
the registration of shares of the Company’s capital stock, or to include such
shares in a registration statement that would reduce the number of shares
includable by the Holders.

(c) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter, except for, and as provided in the Transaction Documents.

(d) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement and, in such event,
shall sell the Registrable Securities only in accordance with a method of
distribution described in such Registration Statement.

(e) Discontinued Disposition. Each Holder further agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(i) through (iii),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph. The Company
agrees and acknowledges that any periods during which the Holder is required to
discontinue the disposition of the Registrable Securities hereunder shall be
subject to the provisions of Section 2(c) as qualified by Section 3(a). The
Company shall use its reasonable best efforts to cause the use of the Prospectus
may be resumed as promptly as possible.

(f) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in

 

16



--------------------------------------------------------------------------------

connection with stock option or other employee or director benefit plans, then
the Company shall send to each Holder written notice of such determination and,
if within 15 calendar days after receipt of such notice, any such Holder shall
so request in writing, the Company shall include in such registration statement
all or any part of such Registrable Securities such Holder requests to be
registered, subject to customary underwriter cutbacks applicable to all holders
of registration rights on a pro rata basis (along with other holders of
piggyback registration rights with respect to the Company); provided, however,
that no such reduction shall reduce the amount of Registrable Securities of the
selling Holders included in the registration statement below 30% of the total
amount of securities included in such registration statement, unless such
registration does not include shares of any other selling stockholders, in which
event any or all of the Registrable Securities of the Holders may be excluded in
accordance with the immediately preceding clause; provided, further that (i) the
Company shall not be required to register any Registrable Securities pursuant to
this Section 6(f) that are (A) eligible for resale under Rule 144 without
limitations as to volume of sales, method of sale requirements or notice
requirements and without the requirement for the Company to be in compliance
with the current public information requirements under Rule 144(c)(1), or
(B) the subject of a then effective Registration Statement, and (ii) if at any
time after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to such Holder and,
thereupon, (Y) in the case of a determination not to register, shall be relieved
of its obligation to register any Registrable Securities pursuant to this
Section 6(f) in connection with such registration (but not from its obligation
to pay expenses in accordance with Section 4 hereof), and (Z) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities being registered pursuant to this Section 6(f) for the
same period as the delay in registering such other securities. Nothing contained
in this Section 6(f) shall limit the Company’s liabilities and/or obligations
under this Agreement, including, without limitation, the obligation to pay
liquidated damages under Section 2(c).

(g) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented unless
the same shall be in writing and signed by the Company and Holders holding
66 2/3% of the then outstanding Registrable Securities, and waivers or consents
to departures from the provisions hereof may not be given, unless the same shall
be in writing and signed by the Company and Holders holding 66 2/3% of the then
outstanding Registrable Securities. If a Registration Statement does not
register all of the Registrable Securities pursuant to a waiver or amendment
done in compliance with the previous sentence, then the number of Registrable
Securities to be registered for each Holder shall be reduced pro rata among all
Holders. Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the first sentence of this Section 6(g).

 

17



--------------------------------------------------------------------------------

(h) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section 6(h) prior to 5:00 p.m., New York City time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6(h) on a day that is not a Trading Day or later than
5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, or (d) upon actual receipt by the
party to whom such notice is required to be given. The address for such notices
and communications shall be as follows:

 

If to the Company:

     

Celator Pharmaceuticals, Inc.

303B College Road East

Princeton, NJ 08540

Attention: Chief Executive Officer

Facsimile No.: (609) 243-0202

With a copy to:

     

Duane Morris LLP

30 South 17th Street

Philadelphia, PA 19103

Attention: Kathleen M. Shay

Facsimile No.: (215) 689-4382

If to a Purchaser:

   To the address set forth under such Purchaser’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(i) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights or obligations
hereunder without the prior written consent of all the Holders of the then
outstanding Registrable Securities (other than by merger or to an entity which
acquires the Company including by way of acquiring all or substantially all of
the Company’s assets). The rights of the Holders hereunder, including the right
to have the Company register Registrable Securities pursuant to this Agreement,
may be assigned by each Holder to transferees or assignees of all or any portion
of the Registrable Securities, but only if (i) such Holder complies with all
laws applicable thereto, (ii) the transferee or assignee agrees in writing to be
bound by all of the provisions of this Agreement and (iii) such Holder provides
written notice of assignment to the Company promptly after such assignment is
effected.

 

18



--------------------------------------------------------------------------------

(j) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

(k) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all Proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the New York Courts. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any Proceeding, any
claim that it is not personally subject to the jurisdiction of any such New York
Court, or that such Proceeding has been commenced in an improper or inconvenient
forum. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

19



--------------------------------------------------------------------------------

(n) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(o) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Shares and
Warrants pursuant to the Transaction Documents has been made independently of
any other Purchaser. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares and Warrants or enforcing its rights
under the Transaction Documents. Each Purchaser shall be entitled to protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any Proceeding for such purpose. The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.

(p) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, nor shall the Company, on or after the date of this Agreement, enter
into any agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflict with the provisions hereof and (ii) the Company has not previously
entered into any agreement granting any registration rights with respect to any
of its securities to any Person that have not been satisfied in full.

(q) Currency. Unless otherwise indicated, all dollar amounts referred to in this
Agreement are in United States Dollars. All amounts owing under this Agreement
are in United States Dollars. All amounts denominated in other currencies shall
be converted in the United States Dollar equivalent amount in accordance with
the applicable exchange rate in effect on the date of calculation.

(r) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(Signature pages follow.)

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

CELATOR PHARMACEUTICALS, INC. By:   /s/ Scott T. Jackson  

Scott T. Jackson

Chief Executive Officer

(Company’s Counterpart Signature Page to Registration Rights Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

Individuals Sign Below:    Signature    Name    Signature (if more than one)*   
Name (if more than one)* Corporations, Trusts, Partnerships, Limited Liability
Companies, Retirement Plans, Retirement Accounts or Other Entities Sign Below:
   Name of Purchaser (please print)

 

By:       Signature   (print name and title of signatory) Address and Facsimile:
     

 

* If joint purchasers, both must sign.

(Purchaser’s Counterpart Signature Page to Registration Rights Agreement)



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

We are registering the shares of Common Stock issued to the selling stockholders
and issuable upon exercise of the warrants to permit the resale of these shares
of Common Stock by the holders of the shares of Common Stock and warrants from
time to time after the date of this prospectus. The aggregate proceeds to the
selling stockholders from the sale of Common Stock offered by them will be the
purchase price of the Common Stock less discounts or commissions, if any. Each
of the selling stockholders reserves the right to accept and, together with such
selling stockholder’s agents from time to time, reject, in whole or in part, any
proposed purchase of Common Stock to be made directly or through agents. We will
not receive any of the proceeds from the sale by the selling stockholders of the
shares of Common Stock. We will bear all fees and expenses incident to our
obligation to register the shares of Common Stock.

The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of Common Stock may be sold on any national
securities exchange or quotation service on which the securities may be listed
or quoted at the time of sale, in the over-the-counter market or in transactions
otherwise than on these exchanges or systems or in the over-the-counter market
and in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions. The selling stockholders may use any one
or more of the following methods when selling shares:

 

•  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

•  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

•  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

•  

privately negotiated transactions;

 

•  

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

•  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

•  

through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

A-1



--------------------------------------------------------------------------------

•  

a combination of any such methods of sale; and

 

•  

any other method permitted pursuant to applicable law.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
as amended, or the Securities Act, as permitted by that rule, or Section 4(1)
under the Securities Act, if available, rather than under this prospectus,
provided that they meet the criteria and conform to the requirements of those
provisions.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of Common Stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of Common
Stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with NASD Rule 2440;
and in the case of a principal transaction a markup or markdown in compliance
with NASD IM-2440.

In connection with sales of the shares of Common Stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares of
Common Stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of Common Stock short and if such short sale
shall take place after the date that this Registration Statement is declared
effective by the Commission, the selling stockholders may deliver shares of
Common Stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
stockholders may also loan or pledge shares of Common Stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling stockholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our Common Stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the
Commission.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the warrants or shares of Common Stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of Common Stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate

 

A-2



--------------------------------------------------------------------------------

the shares of Common Stock in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling beneficial
owners for purposes of this prospectus.

The selling stockholders and any broker-dealers or agents participating in the
distribution of the shares of Common Stock may be deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act in connection with
such sales. In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling stockholders who are “underwriters”
within the meaning of Section 2(11) of the Securities Act will be subject to the
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended, or the Exchange Act.

Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. Upon the
Company being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In no event
shall any broker-dealer receive fees, commissions and markups, which, in the
aggregate, would exceed eight percent (8%).

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

The selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of Common Stock by the selling stockholder and any other participating
person. Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of Common Stock to engage in market-making activities
with respect to the shares of Common Stock. All of the foregoing may affect the
marketability of the shares of Common Stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
Common Stock.

 

A-3



--------------------------------------------------------------------------------

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, including, without limitation,
Commission filing fees and expenses of compliance with state securities or “blue
sky” laws; provided, however, that a selling stockholder will pay all
underwriting discounts and selling commissions, if any and any related legal
expenses incurred by it. We will indemnify the selling stockholders against
certain liabilities, including some liabilities under the Securities Act, in
accordance with the registration rights agreements, or the selling stockholders
will be entitled to contribution. We may be indemnified by the selling
stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling stockholders specifically for use in this prospectus, in accordance
with the related registration rights agreements, or we may be entitled to
contribution.

 

A-4



--------------------------------------------------------------------------------

ANNEX B

CELATOR PHARMACEUTICALS, INC.

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

The undersigned holder of shares of the common stock, par value $0.001 per share
(“Common Stock”), and warrants exercisable for the purchase of shares of Common
Stock (“Warrants”) of Celator Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), issued pursuant to a certain Securities Purchase Subscription
Agreement between the Company and the undersigned Purchaser, dated as of
                    , 2013, understands that the Company intends to file with
the Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-1 (the “Resale Registration Statement”) for the registration
and the resale under Rule 415 of the Securities Act of 1933, as amended (the
“Securities Act”), of the Registrable Securities in accordance with the terms of
the Registration Rights Agreement dated as of                     , 2013 among
the Company and the Purchasers named therein (the “Registration Rights
Agreement”). All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
a Registration Statement, a holder of Registrable Securities generally will be
required to be named as a selling stockholder in the related prospectus or a
supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities and be bound by the
provisions of the Registration Rights Agreement (including certain
indemnification provisions, as described below). Holders must complete and
deliver this Notice and Questionnaire in order to be named as selling
stockholders in the Prospectus. Holders of Registrable Securities who do not
complete, execute and return this Notice and Questionnaire no later than ten
Trading Days prior to the Filing Date (1) will not be named as selling
stockholders in the Initial Registration Statement or the Prospectus and (2) may
not use the Prospectus for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling stockholder in a
Registration Statement and Prospectus. Holders of Registrable Securities are
advised to consult their own securities law counsel regarding the consequences
of being named or not named as a selling stockholder in such Registration
Statement and the Prospectus.

NOTICE

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by the Selling Stockholder and listed below in
Item (3), unless otherwise specified in Item (3), pursuant to the applicable
Registration Statement. The Selling Stockholder, by signing and returning this
Notice and Questionnaire, understands and agrees that the Selling Stockholder
will be bound by the terms and conditions of this Notice and Questionnaire.

 

B-1



--------------------------------------------------------------------------------

The Selling Stockholder hereby provides the following information to the Company
and represents and warrants that such information is accurate and complete:

QUESTIONNAIRE

 

1. Name:

 

   (a)    Full Legal Name of Selling Stockholder:      

 

   (b)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:      

 

   (c)    Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):      

 

 

2. Address for Notices to Selling Stockholder:

 

     

Telephone:     

Fax:

    

Contact Person:

    

E-mail address of Contact Person:

    

 

3. Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 

   (a)    Type and Number of Registrable Securities (list shares of Common Stock
purchasable upon exercise of the Warrants separately) beneficially owned and
issued pursuant to the Agreement:      

 

     

 

     

 

 

B-2



--------------------------------------------------------------------------------

   (b)    Number of shares of Common Stock (list shares of Common Stock
purchasable upon exercise of the Warrants separately) to be registered pursuant
to this Notice for resale:      

 

     

 

     

 

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ¨             No  ¨

 

  (b) If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes  ¨             No  ¨

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

Yes  ¨            No  ¨

Note: If yes, provide a narrative explanation below:

     

 

     

 

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ¨             No  ¨

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

B-3



--------------------------------------------------------------------------------

   5.    Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder:       Except as set forth below in this Item 5, the Selling
Stockholder is not the beneficial or registered owner of any securities of the
Company other than the Registrable Securities listed above in Item 3.       Type
and Amount of other securities beneficially owned:      

 

     

 

   6.    Relationships with the Company:       Except as set forth below in this
Item 6, neither the Selling Stockholder nor any of its affiliates, officers,
directors or principal equity holders (owners of 5% of more of the equity
securities of the Selling Stockholder) has held any position or office or has
had any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.       State any exceptions here:      

 

     

 

   7.    Plan of Distribution:       The Selling Stockholder has reviewed the
form of Plan of Distribution attached as Annex A to the Registration Rights
Agreement, and hereby confirms that, except as set forth below in this Item 7,
the information contained therein regarding the Selling Stockholder and its plan
of distribution is correct and complete.       State any exceptions here:      

 

     

 

***********

The Selling Stockholder agrees to notify the Company promptly of any
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof and prior to the effective date of any applicable
Registration Statement. All notices hereunder and pursuant to the Registration
Rights Agreement shall be made in writing, by hand delivery, confirmed or

 

B-4



--------------------------------------------------------------------------------

facsimile transmission, first-class mail or air courier guaranteeing overnight
delivery at the address set forth below. In the absence of any such
notification, the Company shall be entitled to continue to rely on the accuracy
of the information in this Notice and Questionnaire.

By signing below, the Selling Stockholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (7) above and
the inclusion of such information in each applicable Registration Statement and
Prospectus. The Selling Stockholder understands that such information will be
relied upon by the Company in connection with the preparation or amendment of
any such Registration Statement and Prospectus.

By signing below, the Selling Stockholder acknowledges that the Selling
Stockholder understands the Selling Stockholder’s obligation to comply, and
agrees that the Selling Stockholder will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to each
Registration Statement. The Selling Stockholder also acknowledges that Selling
Stockholder understands that the answers to this Questionnaire are furnished for
use in connection with Registration Statements filed pursuant to the
Registration Rights Agreement and any amendments or supplements thereto filed
with the Commission pursuant to the Securities Act.

The Selling Stockholder hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock ‘against the box’ and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

By returning this Questionnaire, the Selling Stockholder will be deemed to be
aware of the foregoing interpretation.

The Selling Stockholder confirms that, to the best of the Selling Stockholder’s
knowledge and belief, the foregoing statements (including without limitation the
answers to this Questionnaire) are correct.

 

B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Selling Stockholder, by authority duly given, has caused
this Questionnaire to be executed and delivered either in person or by the
Selling Stockholder’s duly authorized agent.

 

Individuals Sign Below:    Signature    Name    Signature (if more than one)*   
Name (if more than one)* Corporations, Trusts, Partnerships, Limited Liability
Companies, Retirement Plans, Retirement Accounts or Other Entities Sign Below:
   Name of Purchaser (please print)

 

By:       Signature   (print name and title of signatory) Address and Facsimile:
     

 

* If joint purchasers, both must sign.

PLEASE EMAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, AS FOLLOWS:

Celator Pharmaceuticals, Inc.

303B College Road East

Princeton, NJ 08540

Attention: Fred M. Powell

Fax: (609) 243-0202

Email: fpowell@celatorpharma.com

 

B-6